Citation Nr: 1034199	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-31 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for migraine 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to February 
1999.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an April 1999 rating decision, the Veteran was service 
connected for migraine headaches with an evaluation of 10 
percent, effective February 26, 1999.  In a September 2005 rating 
decision, that evaluation was increased to 30 percent, effective 
December 8, 2004.  In April 2006, the Veteran filed a claim for 
an increased evaluation.

The Veteran was most recently formally examined by VA with 
respect to her headache disorder in September 2006 and reports 
that, since that time, her condition has worsened.  As such, VA 
is required to afford her a contemporaneous VA examination to 
assess the current nature, extent and severity of her headache 
disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the 
Board has no discretion and must remand this claim.  

The Board also observes that the Veteran receives treatment for 
this condition and that records of her care, dated since 2006, 
have not been associated with the claims folder.  Under the law, 
VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2009).  For this reason as well, the claim 
must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
by an appropriate VA examiner to determine 
the nature and current level of severity of 
her service-connected migraine headaches.  
The claims file should be made available to 
the examiner and reviewed in conjunction with 
this examination.  Any indicated studies 
should be performed.  The examiner should 
identify and completely describe all current 
symptomatology.  

Specifically, the examiner should address 
whether the Veteran's migraines are (a) very 
frequent; (b) completely prostrating; and/or 
(c) prolonged?   

The examiner should also offer an opinion as 
to what extent the Veteran's migraine 
headaches alone, irrespective of her service 
connected major depressive disorder, would 
impact her ability to work.

2.  Then, the RO should adjudicate the 
Veteran's claim.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and 
provided the requisite opportunity to respond 
before the claims folder is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

